DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/03/2020 and 12/16/2020 was filed on and after the mailing date of the application on 04/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. [U.S. 2015/0044901] in view of Kubo [U.S. 2010/0075536].

	Doi does not disclose the adjustment portion has a higher electrical conductivity than said first elastic portion.
However Kubo teaches the secured portion (fig. 12; 11 or 14) has a higher electrical conductivity (fig. 12; at sections 11 and 14 the impedance is low which means there is higher conductivity at that section of contact 10 seen in fig. 10) than said first elastic portion (fig. 12; 13, specifically sections 13a or 13c in fig. 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the adjustment portion being at a higher electrical conductivity than said first elastic portion as suggested by Kubo for the benefit of improving the quality of a signal in order to have optimum signal transmission.

Regarding claim 2, Doi modified by Kubo has been discussed above. Doi discloses wherein said adjustment portion (43) has a larger cross-sectional area (see fig. 6a) than said first elastic portion (42).


Regarding claim 7, Doi modified by Kubo has been discussed above. Doi discloses wherein said adjustment portion (43) extends in a fitting direction (fig. 1; z) of said connection object (100), and said first elastic portion (42) and said second elastic portion (44) extend from respective end portions (ends of 43) of said adjustment portion (43) in said fitting direction (z).

Regarding claim 8, Doi modified by Kubo has been discussed above. Doi discloses wherein said first elastic portion (42), said adjustment portion (43), and said second elastic portion (44) are sequentially arranged along said fitting direction (z) from a fitting side (3 side).

Regarding claim 9, Doi modified by Kubo has been discussed above. Doi discloses an electronic device (any electronic device that uses PCBs with connector 1) comprising said connector (fig. 1; 1) according to claim 1.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. [U.S. 2015/0044901] and Kubo [U.S. 2010/0075536] as applied to claim 1 above, and further in view of Takane [U.S. 2018/0198234].
Regarding claims 4 and 5, Doi and Kubo discloses all of the claimed limitations except wherein said contact further includes a third elastic portion that is arranged along an inner wall of said second insulator, extends in a fitting direction of said connection object, and is elastically deformable [claim 4]; wherein said contact further includes a second base that connects said second elastic portion and said third elastic portion [claim 5].
Regarding claims 4 and 5, Takane teaches said contact further includes a third elastic portion (fig. 4; 5i) that is arranged along an inner wall (fig. 3; 4f) of said second insulator (fig. 3; 4(2)), extends in a fitting direction (fig. 3; z) of said connection object (mating connector that mates with 1), and is elastically deformable; wherein said contact (fig. 4; 5) further includes a second base (fig. 3; 5h) that connects said second elastic portion (fig. 3; 5f) and said third elastic portion (5i).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate said contact further includes a third elastic portion that is arranged along an inner wall of said second insulator, extends in a fitting direction of said connection object, and is elastically deformable and said contact further including a second base that connects said second elastic portion and said third elastic portion as suggested by Takane for the benefit of having better contact strength in order to have an improved life cycle during constant mating and unmating.

Regarding claim 6, Doi modified by Kubo and Takane has been discussed above. Doi discloses wherein said second insulator (3) includes a wall (fig. 5; 24) formed at a position opposing said second base (fig. 6a; 49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/               Examiner, Art Unit 2831